          Case 2:20-cv-01517-ACA Document 15 Filed 01/07/21 Page 1 of 2                                   FILED
                                                                                                 2021 Jan-07 PM 04:39
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 RANDAL CRAGUN, et al.,                       )
                                              )
        Plaintiffs,                           )
                                              )
 v.                                           )
                                                        Case No. 2:20-cv-01517-ACA
                                              )
 JOHN H. MERRILL, in his official capacity as )
 Secretary of State of Alabama,               )
                                              )
        Defendant.                            )


                           UNOPPOSED MOTION TO CONTINUE
                           RESPONSIVE PLEADING DEADLINE

       This Court previously granted motions to continue the responsive pleading deadline to

permit the parties to explore the possibility of settlement. See docs. 10, 14. The parties have

reached an agreement that involves changes to the printed voter registration form, after which this

action would be dismissed. The parties expect the process to take around 60 days but cannot be

sure precisely how much time is needed to develop and print new forms. The parties therefore ask

that this Court extend the Defendant’s responsive pleading deadline by sixty days, until March 8,

2021, to allow the parties to effectuate their agreement, and will notify the Court if additional time

is requested.

       If the Court wishes to discuss this matter, the parties would be pleased to participate in a

status conference.

       After consultation with Plaintiffs’ counsel, and for good cause shown, Defendant

respectfully moves to extend the deadline to respond to the Complaint until March 8, 2021.

Plaintiffs do not oppose this motion.




                                                  1
         Case 2:20-cv-01517-ACA Document 15 Filed 01/07/21 Page 2 of 2




                                                Respectfully submitted,

                                                Steve Marshall,
                                                 Attorney General

                                                James W. Davis
                                                James W. Davis (ASB-4063-I58J)
                                                Brenton M. Smith (ASB-1656-X27Q)
                                                A. Reid Harris (ASB-1624-D29X)
                                                  Assistant Attorneys General


                                                Office of the Attorney General
                                                501 Washington Avenue
                                                Montgomery, Alabama 36130-0152
                                                Telephone: (334) 242-7300
                                                Fax: (334) 353-8400
                                                Jim.Davis@AlabamaAG.gov
                                                Brenton.Smith@AlabamaAG.gov
                                                Reid.Harris@AlabamaAG.gov

                                                Counsel for Defendants




                                CERTIFICATE OF SERVICE
       I hereby certify that on January 7, 2021, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.

                                                             James W. Davis
                                                             Counsel for Defendants




                                                2
